DENNIS, Justice,
concurring in part and dissenting in part.
I respectfully concur in part and dissent in part.
*422I concur in the remana of the case for retrial of the motion to suppress relative to the issue of the majority’s treatment of the warrantless entry into defendant’s motel residence.
I believe that State v. Brown, 387 So.2d 567 (La.1980) should be given retroactive effect. In State v. Ranker, 343 So.2d 189 (La.1977), this court expressed “grave doubts” about the constitutionality of a warrantless arrest in the home. Thus, United States v. Peltier, 422 U.S. 531, 95 S.Ct. 2313, 45 L.Ed.2d 374 (1975) is not authority for the court’s decision, in this case.